United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1687
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Frank T. Dovidio,                        *
                                         *      [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                                 Submitted: June 9, 1998
                                     Filed: July 16, 1998
                                   ___________

Before LOKEN, GODBOLD,* and HEANEY, Circuit Judges.
                            ___________

PER CURIAM.

       Frank T. Dovidio appeals his conviction for possession with intent to distribute
marijuana, arguing the district court1 erred in denying his motion to suppress 609
pounds of marijuana hidden in the rear of Dovidio’s van. The van was stopped after
sunset for driving with a broken headlight. State Patrol Officer Dale Fahnholz checked


      *
      The HONORABLE JOHN C. GODBOLD, United States Circuit Judge for the
      Eleventh Circuit, sitting by designation.
      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska, who adopted the recommendation of the HONORABLE DAVID
L. PIESTER, United States Magistrate Judge for the District of Nebraska.
Dovidio’s Missouri driver’s license and learned of a prior drug arrest or conviction.
Fahnholz called for back-up and sought Dovidio’s consent to search the van. When
additional officers arrived, Dovidio refused to consent, but Fahnholz smelled marijuana
through the van’s open window and decided to search the van. While placing Dovidio
in Fahnholz’s patrol car, the officers were advised that Dovidio’s New Jersey driver’s
license had been suspended. They arrested Dovidio for driving on a suspended license
and discovered the marijuana during a subsequent inventory search of the van.

       Dovidio argues his arrest and the subsequent search were unlawful because
Officer Fahnholz knew Dovidio had a valid Missouri driver’s license. The district
court rejected this contention because Fahnholz acquired probable cause to conduct a
warrantless search of the van when he smelled marijuana. See United States v. Caves,
890 F.2d 87, 90-91 (8th Cir. 1989). Therefore, discovery of the marijuana was
inevitable, and the marijuana need not be suppressed even if Dovidio was unlawfully
arrested. See Nix v. Williams, 467 U.S. 431, 444 (1984). Dovidio argues the district
court’s finding that Fahnholz smelled marijuana from outside the van is clearly
erroneous because Fahnholz would have immediately arrested Dovidio, would have
told other officers of the odor, and would not have bothered to ask for consent to search
had he in fact smelled the large quantity of marijuana wrapped and hidden in the rear
of the van. However, as Officer Fahnholz’s testimony was neither internally
inconsistent nor contradicted by extrinsic evidence, Dovidio has not persuaded us this
credibility finding was clear error. See United States v. Galvan, 953 F.2d 1098, 1101
(8th Cir. 1992). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-